Exhibit 99.1 Rebornne New Zealand Limited Consolidated Financial Statements March 31, 2010 and 2009 (Stated in US Dollars) Rebornne New Zealand Limited Contents Pages Report of Independent Registered Public Accounting Firm 1 Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Changes in Stockholder’s Equity 4 Consolidated Statements of Cash Flows 5 – 6 Notes to Consolidated Financial Statements 7 - 18 To: The Stockholder and Board of Directors Rebornne New Zealand Limited Report of Independent Registered Public Accounting Firm We have audited the accompanying consolidated balance sheets of Rebornne New Zealand Limited as of March 31, 2010 and 2009, and the related consolidated statements of operations, changes in stockholder’s equity, and cash flows for the years then ended.These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Rebornne New Zealand Limited as of March 31, 2010 and 2009, and the results of its operations and its cash flows for each of the years then ended in conformity with accounting principles generally accepted in the United States of America. South San Francisco, California
